Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number:

3-Year Tranche: 20589JAD7

5-Year Tranche: 20589JAE5

Deal: 20589JAC9

TERM LOAN AGREEMENT

dated as of July 11, 2018

among

CONAGRA BRANDS, INC.,

The Lenders That Have Signed This Agreement,

and

BANK OF AMERICA, N.A., as Administrative Agent,

 

 

GOLDMAN SACHS BANK USA,

as Syndication Agent

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD., and

WELLS FARGO BANK, N.A.

as Documentation Agents

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

JPMORGAN CHASE BANK, N.A., and

MIZUHO BANK, LTD.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      18  

1.03

   Accounting Terms      19  

1.04

   Rounding      19  

1.05

   Times of Day      19  

1.06

   Classification of Loans and Borrowings      19  

ARTICLE II. THE COMMITMENTS AND LOANS

     19  

2.01

   Loans      19  

2.02

   Borrowings, Conversions and Continuations of Loans      20  

2.03

   [Reserved]      21  

2.04

   Voluntary Prepayments and Commitment Reductions      21  

2.05

   Mandatory Termination of Commitments      22  

2.06

   Repayment of Loans      22  

2.07

   Interest      23  

2.08

   Fees      24  

2.09

   Computation of Interest      25  

2.10

   Evidence of Debt      25  

2.11

   Payments Generally; Administrative Agent’s Clawback      25  

2.12

   Sharing of Payments by Lenders      27  

2.13

   Use of Proceeds      27  

2.14

   Defaulting Lenders      28  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     29  

3.01

   Taxes      29  

3.02

   Illegality      34  

3.03

   Inability to Determine Rates      34  

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      35  

3.05

   Compensation for Losses      37  

3.06

   Mitigation Obligations; Replacement of Lenders      37  

3.07

   LIBOR Replacement      38  

3.08

   Survival      39  

ARTICLE IV. CONDITIONS PRECEDENT TO CLOSING

     39  

4.01

   Conditions to Effective Date      39  

4.02

   Conditions to the Closing Date      40  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     42  

 

i



--------------------------------------------------------------------------------

5.01

   Corporate Existence and Standing      42  

5.02

   Authorization and Validity      42  

5.03

   Compliance with Laws and Contracts      42  

5.04

   Financial Statements      42  

5.05

   Taxes      43  

5.06

   Litigation      43  

5.07

   Employee Retirement Income Security Act of 1974      43  

5.08

   Defaults      43  

5.09

   Accuracy of Information      43  

5.10

   Regulation U      44  

5.11

   Legal Authority      44  

5.12

   Investment Company Status      44  

5.13

   Status as an EEA Financial Institution      44  

5.14

   OFAC      44  

5.15

   Anti-Corruption Laws      44  

5.16

   Solvency      44  

5.17

   Use of Proceeds      44  

ARTICLE VI. AFFIRMATIVE COVENANTS

     44  

6.01

   Financial Statements, Reports, Returns and Other Financial Data      44  

6.02

   Officer’s Certificate      46  

6.03

   Sale and Lease-Back      46  

ARTICLE VII. NEGATIVE COVENANTS

     47  

7.01

   Interest Coverage Ratio      47  

7.02

   Debt to EBITDA Ratio      47  

7.03

   Consolidation, Merger, Sale or Conveyance      48  

7.04

   Liens      48  

7.05

   Sanctions      48  

7.06

   Anti-Corruption Laws      48  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     48  

8.01

   Events of Default      48  

8.02

   Rights and Duties After Default      50  

8.03

   Application of Funds      50  

ARTICLE IX. THE AGENTS

     51  

9.01

   Appointment and Authority      51  

9.02

   Rights as a Lender      51  

9.03

   Exculpatory Provisions      51  

9.04

   Reliance by Administrative Agent      52  

9.05

   Delegation of Duties      53  

9.06

   Resignation of Administrative Agent      53  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      54  

 

ii



--------------------------------------------------------------------------------

9.08

   Arrangers, Syndication Agent and Documentation Agents      54  

9.09

   ERISA      54  

ARTICLE X. MISCELLANEOUS

     56  

10.01

   Amendments, Etc.      56  

10.02

   Notices; Effectiveness; Electronic Communication      58  

10.03

   No Waiver; Cumulative Remedies; Enforcement      60  

10.04

   Expenses; Indemnity; Damage Waiver      60  

10.05

   Payments Set Aside      62  

10.06

   Successors and Assigns      63  

10.07

   Treatment of Certain Information; Confidentiality      66  

10.08

   Right of Setoff      67  

10.09

   Counterparts; Integration; Effectiveness      67  

10.10

   Survival of Representations and Warranties      68  

10.11

   Severability      68  

10.12

   Replacement of Lenders      68  

10.13

   Governing Law; Jurisdiction; Etc.      69  

10.14

   Waiver of Jury Trial      70  

10.15

   No Advisory or Fiduciary Responsibility      70  

10.16

   Electronic Execution of Assignments and Certain Other Documents      71  

10.17

   USA PATRIOT Act      71  

10.18

   Governmental Regulation      71  

10.19

   ENTIRE AGREEMENT      72  

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      72
 

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

SCHEDULE 1

   -    Commitments

SCHEDULE 2

   -    Pricing Schedule

SCHEDULE 10.02

   -    Administrative Agent’s Office; Certain Addresses for Notices

EXHIBIT A

   -    Form of Note

EXHIBIT B

   -    Form of Loan Notice

EXHIBIT C-1

   -    Form of Assignment and Assumption

EXHIBIT C-2

   -    Form of Administrative Questionnaire

EXHIBIT D

   -    Form of Opinion of Counsel for the Company

EXHIBIT E-1

   -    Form of U.S. Tax Compliance Certificates (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT E-2

   -    Form of U.S. Tax Compliance Certificates (Foreign Participants that are
not Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT E-3

   -    Form of U.S. Tax Compliance Certificates (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT E-4

   -    Form of U.S. Tax Compliance Certificates (Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

 

 

iv



--------------------------------------------------------------------------------

CONAGRA BRANDS, INC.

TERM LOAN AGREEMENT

Dated as of July 11, 2018

This Term Loan Agreement (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time hereafter, the “Agreement”)
is entered into by and among Conagra Brands, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Company”), the banks
and other financial institutions that have signed this Agreement and Bank of
America, N.A (together with its successors and permitted assigns, “Bank of
America”), as administrative agent for such lenders.

WHEREAS, the Company wishes to obtain term loans from the Lenders;

WHEREAS, the Lenders are willing to extend term loans to the Company on the
terms and conditions set forth herein;

NOW THEREFORE, the Company, the Lenders and the Administrative Agent agree as
follows:

ARTICLE I.

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“3-Year Tranche Commitment” means, as to each 3-Year Tranche Lender, its
commitment to make 3-Year Tranche Loans to the Company pursuant to Section 2.01
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such 3-Year Tranche Lender’s name on Schedule 1, as
such commitment may be reduced or adjusted in accordance with this Agreement.
The initial amount of each 3-Year Tranche Lender’s 3-Year Tranche Commitment is
set forth on Schedule 1, or in the Assignment and Assumption pursuant to which
such 3-Year Tranche Lender shall have assumed its 3-Year Tranche Commitments, as
applicable. As of the Effective Date, the aggregate amount of 3-Year Tranche
Commitments is $650,000,000.

“3-Year Tranche Lender” means, as of any date of determination, a Lender having
a 3-Year Tranche Commitment or holding a 3-Year Tranche Loan.

“3-Year Tranche Loans” means the term loans made by the 3-Year Tranche Lenders
to the Company pursuant to this Agreement.

“5-Year Tranche Commitment” means, as to each 5-Year Tranche Lender, its
commitment to make 5-Year Tranche Loans to the Company pursuant to Section 2.01
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such 5-Year Tranche Lender’s name on Schedule 1, as
such commitment may be reduced or adjusted in accordance with this Agreement.
The initial amount of each 5-Year Tranche



--------------------------------------------------------------------------------

Lender’s 5-Year Tranche Commitment is set forth on Schedule 1, or in the
Assignment and Acceptance pursuant to which such 5-Year Tranche Lender shall
have assumed its 5-Year Tranche Commitment, as applicable. As of the Effective
Date, the aggregate amount of 5-Year Tranche Commitments is $650,000,000.

“5-Year Tranche Lender” means, as of any date of determination, a Lender having
a 5-Year Tranche Commitment or holding a 5-Year Tranche Loan.

“5-Year Tranche Loans” means the term loans made by the 5-Year Tranche Lenders
to the Company pursuant to this Agreement.

“Acquired Business” means Pinnacle and its Subsidiaries.

“Acquired Business Material Adverse Effect” means any event, change, effect,
development, state of facts, condition, circumstance or occurrence that,
individually or in the aggregate with all other events, changes, effects,
developments, states of facts, conditions, circumstances and occurrences,
(a) would, or would reasonably be expected to, prevent or materially impede the
ability of the Company to consummate the Merger and the other Transactions prior
to the End Date or (b) is, or would reasonably be expected to be, materially
adverse to the business, results of operations, properties, assets, liabilities,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole; provided that none of the following (or the results thereof) shall be
taken into account, either alone or in combination, in determining whether an
Acquired Business Material Adverse Effect has occurred for purposes of clause
(b) of this definition: (i) any changes in general United States or global
economic conditions, (ii) any changes in the general conditions of the
industries in which the Company and its Subsidiaries operate, (iii) any decline
in the market price or trading volume of the Company Shares, in and of itself
(provided that the exception in this clause (iii) shall not prevent the
underlying events, changes, effects, developments, states of facts, conditions,
circumstances and occurrences giving rise to or contributing to such decline
from being taken into account in determining whether there has been an Acquired
Business Material Adverse Effect), (iv) any failure, in and of itself, by the
Company to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (provided that the exception in this clause (iv) shall
not prevent the underlying events, changes, effects, developments, states of
facts, conditions, circumstances and occurrences giving rise to or contributing
to such failure from being taken into account in determining whether there has
been an Acquired Business Material Adverse Effect), (v) the negotiation,
execution and delivery of the Acquisition Agreement or the public announcement
or pendency of the Merger or any of the other Transactions (provided that the
exception in this clause (v) shall not apply to any representation or warranty
contained in Section 5.1(d) of the Acquisition Agreement), (vi) compliance with
the terms of, or the taking of any action required by, the Acquisition
Agreement, (vii) any change in applicable Law or GAAP (or authoritative
interpretations thereof), (viii) the outbreak or escalation of hostilities, any
acts of war (whether or not declared), military activity, civil disobedience or
terrorism (other than cyber-terrorism), (ix) earthquakes, floods, hurricanes,
tornados or other natural disasters, (x) any action taken by the Company or its
Subsidiaries at Parent’s written request, or (xi) any change or prospective
change in the Company’s credit ratings (provided that the exception in this
clause (xi) shall not prevent the underlying events, changes, effects,
developments, states of facts, conditions, circumstances

 

2



--------------------------------------------------------------------------------

and occurrences giving rise to or contributing to such change or prospective
change from being taken into account in determining whether there has been an
Acquired Business Material Adverse Effect); except, in the cases of clauses (i),
(ii), (vii), (viii) and (ix), to the extent that the Company and its
Subsidiaries, taken as a whole, are disproportionately adversely affected
thereby in any material respect as compared to other participants in the
industries or geographies in which the Company and its Subsidiaries operate.
Capitalized terms used in this definition are used as defined in the Pinnacle
Acquisition Agreement (as in effect on June 26, 2018).

“Additional Commitment Fees” has the meaning specified in Section 2.08.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders pursuant to Article IX, and not in its individual capacity
as a Lender, together with its successors and permitted assigns in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent from time to time notifies to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved (such approval
not to be unreasonably withheld, conditioned or delayed) by the Administrative
Agent.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company. A Person shall be
deemed to control a corporation if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Agents” means the Administrative Agent, each Arranger, the Syndication Agent
and each Documentation Agent.

“Agency Fee Letter” means the agency fee letter agreement, dated as of the date
hereof, between the Company and the Administrative Agent with respect hereto.

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Effective Date is $1,300,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” has the meaning specified in Section 5.15.

“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum which is applicable at such time by reference to the then applicable Debt
Rating under the caption “Commitment Fee Rate” as set forth in the Pricing
Schedule.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time prior to
the funding of the Loans of any Class, the percentage (carried out to the ninth
decimal place) of the Commitments of all the Lenders for such Class represented
by such Lender’s Commitment for such Class at such time. After the funding of
the Loans of any Class, the Applicable Percentage means with respect to any
Lender, the percentage (carried out to the ninth decimal place) of the
Outstanding Amount of the Loans of all of the Lenders with respect to such
Class represented by such Lender’s Outstanding Amount of the Loans with respect
to such Class. The initial Applicable Percentage of each Lender with respect to
each Class is set forth opposite the name of such Lender on Schedule 1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, for any Class and Type of Loan at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Class and Type by reference to the then applicable Debt Rating under the
caption “Applicable Rate” as set forth in the Pricing Schedule.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Goldman Sachs, MLPFS, JPMorgan and Mizuho in their respective
capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, the Chief
Financial Officer, the Controller, the Treasurer, any Assistant Treasurer or any
other employee of the Company who is designated in writing to the Administrative
Agent by any of the foregoing and who holds a substantially similar office to
any of the foregoing and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Officer of the Company shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Authorized
Officer shall be conclusively presumed to have acted on behalf of the Company.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” has the meaning specified in the introductory paragraph
hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve Systems of the
United States.

“Borrowing” means, initially, a borrowing consisting of simultaneous Loans of
the same Type and Class and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01. After
the initial funding, “Borrowing” means that portion of the Loans that are of the
same Type and Class and, in the case of Eurodollar Rate Loans, have the same
Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations is located and if such day relates to any interest rate settings as
to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments
in respect of any such Eurodollar Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules,

 

5



--------------------------------------------------------------------------------

guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 3-Year Tranche Loans or
5-Year Tranche Loans and (b) any Commitment, refers to whether such Commitment
is a 3-Year Tranche Commitment or 5-Year Tranche Commitment.

“Closing Date” means the first date all of the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, such Lender’s 3-Year Tranche Commitment
or 5-Year Tranche Commitment, as applicable.

“Commitment Fees” has the meaning specified in Section 2.08.

“Commitment Fee Start Date” has the meaning specified in Section 2.08.

“Commitment Termination Date” has the meaning specified in Section 2.05.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, on a consolidated basis for any fiscal period, net
income of the Company and its Subsidiaries (exclusive of equity earnings in
non-consolidated affiliates except to the extent such earnings have actually
been distributed in cash to the Company or any Subsidiary during such period)
plus (a) the following to the extent deducted in calculating such net income:
(i) Consolidated Interest Expense for such period, (ii) the provision for
Federal, state, local and foreign taxes based on income, profits or capital
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) fees and expenses incurred during such period in
respect of acquisitions, dispositions, investments and debt or equity issuances
contemplated or consummated during such period (including the prepayment,
repayment or retirement of debt in connection therewith or any amendment or
waiver in respect of any indebtedness), (v) non-cash share based compensation
expense, (vi) other non-cash expenses, losses and charges (other than those
representing a reserve for or actual cash item in any future period) for such
period, (vii) to the extent elected by the Company, other unusual, non-recurring
or one-time cash expenses, losses and charges in an amount not to exceed
$75,000,000 in any four fiscal quarter period (but not more than

 

6



--------------------------------------------------------------------------------

$300,000,000 until the termination of the Facility) and (viii) any costs and
expenses incurred by the Company or a Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of issuance of capital stock
(that is not “disqualified equity”) of the Company and minus (b) the following
to the extent included in calculating such net income: (i) Federal, state, local
and foreign income tax credits of the Company and its Subsidiaries for such
period and (ii) all non-cash items increasing net income for such period (other
than gains representing or resulting from the reversal of any accrual of or cash
reserve for anticipated cash charges in any prior period); provided, that the
Consolidated EBITDA for any acquired business acquired by the Company or any
Subsidiary pursuant to an acquisition the aggregate cash consideration for which
equals or exceeds $200,000,000 during such period shall be included on a pro
forma basis for such period (as determined in good faith by the Company,
assuming the consummation of such acquisition and the incurrence or assumption
of any indebtedness for borrowed money of the Company and its Subsidiaries in
connection therewith incurred as of the first day of such period), and provided
further that the Consolidated EBITDA for any entity sold for aggregate cash
consideration of $200,000,000 or more by the Company or any Subsidiary shall be
deducted on a pro forma basis for such period (as determined in good faith by
the Company, assuming the consummation of such sale or other disposition
occurred on the first day of such period).

“Consolidated Funded Debt” means the sum of (i) any obligation for borrowed
money that under Generally Accepted Accounting Principles is shown on the
consolidated balance sheet of the Company and its Subsidiaries plus (ii) an
amount equal to 60% of the principal amount payable by the Company or any
Subsidiary pursuant to any guaranty by the Company or any such Subsidiary of
“Third Party Debt” upon the happening of every contingency to the enforcement of
such guaranty. For purposes hereof, “Third Party Debt” shall mean debt of any
Person (other than the Company or any Subsidiary) for borrowed money that
(i) pursuant to Generally Accepted Accounting Principles, is classified as a
non-current liability, and (ii) the repayment of which is guaranteed by the
Company or any Subsidiary. Notwithstanding the foregoing, Consolidated Funded
Debt shall not include any Excluded Acquisition Debt.

“Consolidated Interest Expense” means net interest expense under Generally
Accepted Accounting Principles but excluding from the calculation thereof any
interest expense with respect to any Excluded Acquisition Debt.

“Debt Rating” has the meaning specified in the Pricing Schedule.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

7



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate (calculated with an Applicable Rate at Pricing Level 5)
applicable to Base Rate Loans plus (c) 1% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate (calculated with
an Applicable Rate at Pricing Level 5)) otherwise applicable to such Loan plus
1% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Company or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

8



--------------------------------------------------------------------------------

“Documentation Agents” means JPMorgan, Mizuho, MUFG and Wells Fargo in their
capacity as documentation agents for the Lenders pursuant to this Agreement.

“Dollar” and “$” mean lawful currency of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) With respect to any Borrowing, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

9



--------------------------------------------------------------------------------

provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01, provided that
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Excluded Acquisition Debt” means any indebtedness of the Company or any of its
Subsidiaries to the extent that (x) the proceeds thereof are designated by the
Company to be used (and are yet to be applied) to finance the Pinnacle
Acquisition or any other Material Acquisition (or to repay, redeem, defease or
otherwise satisfy any indebtedness, or pay related fees and expenses, in
connection therewith) and (y) it is redeemable at not more than 101% of the
principal amount thereof (plus accrued interest) if such Material Acquisition is
not consummated, until the first to occur of (i) the date of consummation of
such Material Acquisition and (ii) the date that is 10 days following
termination of the definitive acquisition agreement with respect to such
Material Acquisition in accordance with its terms.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.12) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Term Loan Agreement” means that certain Term Loan Agreement, dated as
of February 22, 2018, among the Company, the lenders from time to time party
thereto and Bank of America N.A., as administrative agent.

“Exposure” means, as to any Lender at any time, the aggregate Outstanding Amount
at such time of its Loans and/or its aggregate Commitments at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code, and any intergovernmental
agreements entered into in connection with the implementation of such current
sections of the Code (or any such amended or successor version described above).

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Fee Letter” means the (i) Agency Fee Letter and (ii) fee letter, dated as of
June 26, 2018, entered into by the Company and the Syndication Agent with
respect hereto.

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in the United States as in effect from time to time.

“Goldman Sachs” means Goldman Sachs Bank USA, together with its successors and
permitted assigns.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indenture” means that certain Indenture dated as of October 8, 1990 between the
Company and The Chase Manhattan Bank (k/n/a JPMorgan Chase Bank, N.A.), as
trustee, as in effect on the date hereof.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Loan; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the first Business Day of each
March, June, September and December and the Maturity Date for such Loan.

 

11



--------------------------------------------------------------------------------

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Loan Notice, or such other period
that is twelve months or less requested by the Company and consented to by all
the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date for the
applicable Class of Loans.

“IRS” means the United States Internal Revenue Service.

“JPMorgan” means JPMorgan Chase Bank, N.A., together with its successors and
permitted assigns.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“Lender” means the banks and other financial institutions party to this
Agreement from time to time as “Lenders”.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

12



--------------------------------------------------------------------------------

“LIBOR Screen Rate” has the meaning specified in the definition of Eurodollar
Rate.

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as are reasonably appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent reasonably
determines in consultation with the Company).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing),
conditional sale or other title retention agreement, and any lease in the nature
of security.

“Loans” means the 3-Year Tranche Loans and the 5-Year Tranche Loans.

“Loan Documents” means this Agreement, the Fee Letter and each Note, if any.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans (or a
portion thereof) from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), in each case, which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of the
Company.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Acquisition” means an acquisition of a Person or assets constituting a
line of business by the Company or any of its Subsidiaries, the aggregate cash
consideration for which equals or exceeds US$200,000,000.

“Material Subsidiary” means a Subsidiary that has total assets, determined in
accordance with Generally Accepted Accounting Principles, in excess of 20% of
the Company’s total consolidated assets, determined in accordance with Generally
Accepted Accounting Principles.

“Maturity Date” means, as applicable, with respect to (a) the 3-Year Tranche
Loans, the date that is the three year anniversary of the Closing Date and
(b) the 5-Year Tranche Loans, the date that is the five year anniversary of the
Closing Date, or the earlier date on which the maturity of all Loans is
accelerated in accordance with the terms hereof.

 

13



--------------------------------------------------------------------------------

“Merger Sub” means Patriot Merger Sub Inc., a Delaware corporation.

“Mizuho” means Mizuho Bank, Ltd., together with its successors and permitted
assigns.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated, together with
its successors and permitted assigns or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses is transferred following the
date of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“MUFG” means MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi
UFJ, Ltd.), together with its successors and permitted assigns.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender to the Company, substantially in the form
of Exhibit A.

“Obligations” means all unpaid principal and interest in respect of the Loans
and all other obligations of the Company or any Subsidiary to the Lenders or to
any Lender, or to the Administrative Agent arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by any Authorized Officer.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

14



--------------------------------------------------------------------------------

“Outside Date” means 11.59 pm (New York City time) on April 1, 2019; provided
that, to the extent the End Date (as defined in the Pinnacle Acquisition
Agreement) is extended to a date (the “Extended Date”) that is on or prior to
June 26, 2019 in accordance with the terms of Section 8.2(a) of the Pinnacle
Acquisition Agreement (as in effect on June 26, 2018), the Outside Date shall,
upon notice of such extension to the Administrative Agent from the Company, be
automatically extended to such date.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an estate, an unincorporated
organization, Governmental Authority or other entity.

“Pinnacle” means Pinnacle Foods Inc., a Delaware corporation.

“Pinnacle Acquisition” means the acquisition by the Company, via Merger Sub, of
all of the outstanding equity interests in Pinnacle pursuant to the Pinnacle
Acquisition Agreement.

“Pinnacle Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of June 26, 2018, by and among the Company, Merger Sub and
Pinnacle.

“Pinnacle Acquisition Representations” means the representations made by
Pinnacle in the Pinnacle Acquisition Agreement as are material to the interests
of the Lenders and the Administrative Agent (but only to the extent that the
Company or its applicable affiliates party to the Pinnacle Acquisition Agreement
have the right not to consummate the Pinnacle Acquisition, or to terminate their
obligation to consummate the Pinnacle Acquisition (or otherwise do not have an
obligation to close), under the Pinnacle Acquisition Agreement as a result of a
failure of such representations in the Pinnacle Acquisition Agreement to be true
and correct, after giving effect to any applicable cure provisions).

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.01.

 

15



--------------------------------------------------------------------------------

“Pricing Schedule” means the pricing grid set forth on Schedule 2 attached
hereto.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Payment Date” means the last Business Day of each successive three
calendar months following the Closing Date, commencing with the first full
calendar quarter following the Closing Date.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Company
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Regulation U” means Regulation U of the Board (as modified) and shall include
any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Required Lenders” means, at any time, Lenders then having Exposures
representing more than 50% of the Exposures of all Lenders; provided that if the
Required Lenders are being determined only with respect to a specific Class,
then Exposures shall be determined with respect to the Commitments and/or Loans
of such Class only.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant governmental sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

 

16



--------------------------------------------------------------------------------

“Specified Event of Default” means an Event of Default under Section 8.01(a),
(b), (g), (h), (i), (j) or (k).

“Specified Representations” means the representations and warranties under
Section 5.01 (solely with respect to the due incorporation of the Company),
Section 5.02, Section 5.03(a) (solely with respect to the Company),
Section 5.03(b), Section 5.03(c) (solely with respect to indebtedness for
borrowed money of the Company in a committed or outstanding principal amount in
excess of $100.0 million), Section 5.12, Section 5.16 and Section 5.17.

“Solvent” means, with respect to the Company and its Subsidiaries, (a) the fair
value of the assets of the Company and its Subsidiaries, on a consolidated going
concern basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Company and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business, (c) the Company and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business and (d) the Company and
its Subsidiaries, on a consolidated basis, are not engaged in, and are not about
to engage in, business for which they have unreasonably small capital.

“Subsidiary” means any Person whose accounts are consolidated with the accounts
of the Company in accordance with Generally Accepted Accounting Principles for
purposes of preparing the financial statements referred to in Section 6.01.

“Syndication Agent” means Goldman Sachs, in its capacity as syndication agent
for the Lenders pursuant to this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the consummation of the Pinnacle Acquisition, the
execution, delivery and performance by the Company of this Agreement and the
other Loan Documents, the borrowing of Loans and other credit extensions on the
Closing Date, the use of the proceeds thereof and the other transactions
contemplated hereby and the payment of fees and expenses related thereto.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

17



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, N.A., together with its successors and
permitted assigns.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

18



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, Generally Accepted Accounting Principles applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements referenced in
Section 5.04(a), except as otherwise specifically prescribed herein.

(b) Changes in Generally Accepted Accounting Principles. If at any time any
change in Generally Accepted Accounting Principles would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
Generally Accepted Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with Generally Accepted Accounting
Principles prior to such change therein. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that under Generally Accepted Accounting Principles as of the date of this
Agreement for all purposes of this Agreement, notwithstanding any change in
Generally Accepted Accounting Principles relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes
as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “3-Year Tranche Loan”)
or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

ARTICLE II.

THE COMMITMENTS AND LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans to the Company in Dollars on the Closing Date, in
an aggregate amount not to exceed (i) with respect to the 3-Year Tranche Loans,
such Lender’s 3-Year Tranche Commitment and (ii) with respect to the 5-Year
Tranche Loans, such Lender’s 5-Year Tranche Commitment. Amounts borrowed under
this Section 2.01 and prepaid or repaid may not be reborrowed. Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. Each Lender’s
Commitment shall terminate immediately and without further action (i) on the
Closing Date after giving effect to the funding of such Lender’s Commitment on
the Closing Date or (ii) in accordance with Sections 2.04(b), 2.05 and 8.02, as
applicable.

 

19



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) two Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and (ii) on
the requested date of any Borrowing of or conversion to Base Rate Loans;
provided, however, that if the Company wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion to or
continuation of Eurodollar Rate Loans, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m. three Business Days before the requested date of such Borrowing, conversion
to or continuation of Eurodollar Rate Loans, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $25,000,000 or a whole multiple of $5,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) on the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans (or portions
thereof) are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Company fails to specify a Type of Loan in a
Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Company requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Each Borrowing shall be made
ratably among each Class of Loans and each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Lenders ratably in
accordance with their respective Commitments with respect to such Class.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans, in each
case as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 1:00 p.m.
on the Business

 

20



--------------------------------------------------------------------------------

Day specified in the applicable Loan Notice. Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.01 and Section 4.02, the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Company on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect in the aggregate for Loans of
all Classes.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03 [Reserved].

2.04 Voluntary Prepayments and Commitment Reductions.

(a) The Company may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 12:00 p.m. (noon) (A) three Business Days prior to any date
of prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $25,000,000 or a whole multiple of $5,000,000 in excess thereof;
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding; and (iv) any such
notice may be conditioned on the effectiveness of other financing arrangements
or one or more other transactions. Each such notice shall specify the date and
amount of such prepayment and the Class(s) and Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. Any prepayments of the Loans shall be allocated between the Classes of
the Loans as directed by the Company. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the

 

21



--------------------------------------------------------------------------------

Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, subject
to the occurrence of any condition(s) specified therein. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment shall be applied to each Lender’s Loans of any Class in
accordance with their respective Applicable Percentages.

(b) The Company may, upon notice to the Administrative Agent, at any time or
from time to time reduce the Commitments; provided that (i) such notice must be
in a form reasonably acceptable to the Administrative Agent, specifying the
aggregate amount of such Commitment reduction and the effective date thereof and
be received by the Administrative Agent not later than 12:00 p.m. (noon) three
Business Days prior to any date of such Commitment reduction becoming effective
and (ii) such reduction shall be in a principal amount of $25,000,000 or a whole
multiple of $5,000,000 in excess thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this paragraph
(b) shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be
allocated ratably between each Class of Commitments then outstanding and made
ratably among the Lenders within each Class in accordance with their respective
Commitments (or as between Lenders which are Affiliates of each other, as they
may determine and notify to the Administrative Agent).

2.05 Mandatory Termination of Commitments.

(a) Unless previously terminated, the Commitments shall automatically terminate
on the first to occur of (i) the consummation of the Pinnacle Acquisition
without the drawing of the Loans by the Company, (ii) the termination of the
Company’s and Merger Sub’s obligations to consummate the Pinnacle Acquisition
pursuant to the Pinnacle Acquisition Agreement and (iii) at 11.59 pm on the
Outside Date (the date of such earliest occurrence, the “Commitment Termination
Date”).

(b) Any termination of the Commitments pursuant to this Section 2.05 shall be
permanent. The Company shall notify not later than the date thereof the
Administrative Agent of the termination of the Commitments pursuant to this
Section 2.05 and the Administrative Agent shall promptly notify each Lender upon
receipt of such notice.

2.06 Repayment of Loans. The Company shall repay:

(a) to the Administrative Agent for the ratable account of each 3-Year Tranche
Lender according to its Applicable Percentage, on each Quarterly Payment Date
following the Closing Date, the percentage set forth on the grid below
determined in accordance with the applicable grid set forth below of the
aggregate principal amount of 3-Year Tranche Loans made on the Closing Date:

 

22



--------------------------------------------------------------------------------

3-Year Tranche Loans

 

Quarterly Payment Date

   Applicable percentage
per calendar quarter  

Each Quarterly Payment Date from the Closing Date until the third anniversary of
the Closing Date

     1.25 % 

(b) to the Administrative Agent for the ratable account of each 5-Year Tranche
Lender according to its Applicable Percentage on each Quarterly Payment Date
following the Closing Date, the applicable percentage set forth on the grid set
forth below, of the aggregate principal amount of 5-Year Tranche Loans made on
the Closing Date:

 

5-Year Tranche Loans

 

Quarterly Payment Dates

   Applicable percentage
per calendar quarter  

Each Quarterly Payment Date from the Closing Date until the third anniversary of
the Closing Date

     1.25 % 

Each Quarterly Payment Date following the third anniversary of the Closing Date
until the fifth anniversary of the Closing Date

     2.50 % 

; and

(c) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the applicable Maturity Date with respect to
such Loan.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

23



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender commitment fees (the “Commitment Fees”), which shall accrue at the
Applicable Commitment Fee Rate on the daily average amount of each Class of
undrawn Commitments of such Lender during the period from and including
September 24, 2018 (the “Commitment Fee Start Date”) to but excluding the date
on which such Commitment terminates. Accrued Commitment Fees, if any, shall be
payable in arrears on the Closing Date or such earlier date on which the
Commitments terminate. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) If, after the Commitment Fee Start Date until the earlier of (x) the date
that is three business days after the Closing Date and (y) the termination of
all Commitments (other than as a result of the Closing Date), the Company’s
applicable Debt Ratings are downgraded by Moody’s or S&P, then the Company shall
pay to the Administrative Agent for the account of each Lender additional
Commitment Fees (“Additional Commitment Fees”) in amounts equal to the
difference (if any) between the Commitment Fees that were payable pursuant to
Section 2.08(a) and the Commitment Fees that would have been payable pursuant to
Section 2.08(a) if such downgrade had occurred on and following the Commitment
Fee Start Date, which Additional Commitment Fees shall be deemed earned and
payable on the later of (i) three business days after the date such downgrade
occurs and (ii) the date on which the Commitment Fees are payable.

(c) The Company agrees to pay the other applicable fees required to be paid in
the amounts and the times as set forth in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of the Commitment Fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

24



--------------------------------------------------------------------------------

2.09 Computation of Interest. All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Company and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Company
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Company made
through the Administrative Agent, the Company shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Company in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Class, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

2.11 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Company shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff. All
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall, at the option of the Administrative
Agent, be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. (noon) on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may

 

25



--------------------------------------------------------------------------------

assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Company to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

26



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Company or any Affiliate thereof (as to which the provisions of this Section
shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.13 Use of Proceeds. The proceeds of the Loans shall be available (and the
Company agrees that it shall use such proceeds) (a) to fund, in part, the
Pinnacle Acquisition, (b) to repay (i) Indebtedness outstanding under the
Existing Term Loan Agreement in a principal amount not exceeding $300 million,
(ii) Indebtedness of Pinnacle and (iii) commercial paper issued by the Company
and (c) to pay fees and expenses related to the Transactions.

 

27



--------------------------------------------------------------------------------

2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive fees
payable under Sections 2.08(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of the Outstanding Amount
of the Committed Loans funded by it.

 

28



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Company under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Company, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, the Company or other applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Company, the Administrative Agent or other applicable withholding
agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the applicable withholding agent shall withhold or make such
deductions as are determined by the Company or the Administrative Agent, as
applicable, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If the Company, the Administrative Agent or other applicable withholding
agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) the applicable withholding agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection

 

29



--------------------------------------------------------------------------------

(e) below, (B) the applicable withholding agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions for Indemnified
Taxes (including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Company shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The Company
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 Business Days after written demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 Business Days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Company in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

30



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable Law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

31



--------------------------------------------------------------------------------

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

32



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Recipient, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

33



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender in good faith determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Loan or
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice by the Company, (x) the Company shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. Subject to Section 3.07, if in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) (i) the Administrative Agent in good faith determines that deposits
in Dollars are not being offered to banks in the applicable offshore interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders in good faith determine
that for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until

 

34



--------------------------------------------------------------------------------

the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

35



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender in good faith determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay such Lender the amount shown as due on any such certificate and due
under such subsection within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive, absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive, absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 Business Days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 Business Days prior
to the relevant Interest Payment Date, such additional interest or costs shall
be due and payable 10 Business Days from receipt of such notice.

 

36



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(other than any loss of Applicable Rate or other profit) incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Company shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Loan to
the Company through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Company to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Company to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Company such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable and documented out of pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

37



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.12.

3.07 LIBOR Replacement.

(a) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent reasonably determines (which determination
shall be conclusive absent demonstrable error), or the Company or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Company) that the Company or Required Lenders (as
applicable) have determined, that:

 

  (i) the circumstances described in Section 3.03(a)(ii) exist, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

  (ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

  (iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate in replacement
of LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice,

 

38



--------------------------------------------------------------------------------

the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08 Survival. All obligations of the Company under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CLOSING.

4.01 Conditions to Effective Date. The Lenders’ Commitments shall become
effective on the first date on which all of the following conditions precedent
have been satisfied (or waived in accordance with Section 10.01) on or prior to
the Commitment Termination Date:

(a) the Administrative Agent shall have received the following:

(i) (x) an executed copy of this Agreement and (y) Notes for those Lenders, if
any, that have requested Notes at least two Business Days prior to the Effective
Date;

(ii) (x) a copy of the Certificate of Incorporation of the Company, together
with all amendments, certified by any Authorized Officer or the Secretary or
Assistant Secretary of the Company and (y) a certificate of good standing with
respect to the Company, certified on or within ten Business Days prior to the
Effective Date by the Secretary of State of Delaware;

(iii) copies, certified by any Authorized Officer or the Secretary or Assistant
Secretary of the Company, of its By-Laws and its Board of Directors’
Resolutions, authorizing the execution, delivery and performance of the Loan
Documents; and

(iv) an incumbency certificate, executed by any Authorized Officer or the
Secretary or Assistant Secretary of the Company, which shall identify by name
and title and bear the signature of the officers of the Company authorized to
sign the Loan Documents and to sign any other documents, letters of credit,
reports and notices in connection with this Agreement and to make borrowings
hereunder (on which the Lenders shall be entitled to rely until informed of any
change in writing by the Company); and

(b) all costs, fees, expenses (including, without limitation, legal fees and
expenses) and the fees contemplated by the Fee Letter, in each case, to the
extent invoiced by the Administrative Agent to the Company at least two Business
Days prior to the Effective Date, shall have been paid, on or prior to the
Effective Date, in each case, to the extent required by the Loan Documents to be
paid on or prior to the Effective Date.

 

39



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder unless the Administrative Agent shall have received notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

4.02 Conditions to the Closing Date. The Lenders’ obligations to make the Loans
shall be subject only to all of the following conditions precedent having been
satisfied (or waived in accordance with Section 10.01) on or prior to the
Commitment Termination Date:

(a) the Effective Date shall have occurred;

(b) the Pinnacle Acquisition shall have been (or, substantially
contemporaneously with the making of the Loans, shall be) consummated pursuant
to the Pinnacle Acquisition Agreement without giving effect to any
modifications, consents, amendments or waivers thereto that, taken as a whole,
are materially adverse to the interests of the Lenders, unless the Syndication
Agent shall have provided its written consent thereto (it being understood that
any change in the purchase consideration of less than 10.0% in respect of the
Pinnacle Acquisition will be deemed not to be materially adverse to the
Lenders);

(c) there shall not have occurred: (a) from December 31, 2017 through to the
date of the Pinnacle Acquisition Agreement, any event, change, effect,
development, state of facts, condition, circumstance or occurrence, individually
or in the aggregate with all other events, changes, effects, developments,
states of facts, conditions, circumstances and occurrences in the business,
results of operations, properties, assets, liabilities, operations or financial
condition of Pinnacle that, individually or in the aggregate, has had, or that
would reasonably be expected to have an Acquired Business Material Adverse
Effect, except as set forth in the (i) reports publicly filed with the SEC prior
to the date of the Pinnacle Acquisition Agreement (excluding, in each case, any
disclosures set forth in any risk factor section or in any other section to the
extent they are forward-looking statements or cautionary, predictive or
forward-looking in nature) or (ii) corresponding sections or subsections of the
Company Disclosure Letter (as defined in the Pinnacle Acquisition Agreement in
effect as of June 26, 2018) (it being agreed that disclosure of any item in any
section or subsection of the Company Disclosure Letter shall be deemed
disclosure with respect to any other section or subsection of the Company
Disclosure Letter to the extent that the relevance of such item to such section
or subsection is reasonably apparent on its face), or (b) from the date of the
Pinnacle Acquisition Agreement, any event, change, effect, development, state of
facts, condition, circumstance or occurrence that, individually or in the
aggregate, has had, or would reasonably be expected to have, an Acquired
Business Material Adverse Effect;

(d) the Administrative Agent shall have received (except to the extent not
required by the Administrative Agent) (i) audited financial statements of the
Company for each of its three most recent fiscal years ended at least 60 days
prior to the Closing Date; (ii) unaudited financial statements of the Company
for any quarterly interim period or periods (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
(and corresponding periods of any prior year) and more than 40 days prior to the
Closing Date; and

 

40



--------------------------------------------------------------------------------

(iii) audited and unaudited financial statements related to the Acquired
Business and customary pro forma financial statements of the Company giving
effect to the Transactions, in each case as would be required by Rule 3-05 and
Article 11 of Regulation S-X under the Securities Act to be included in a
Current Report on Form 8-K based on the Closing Date, regardless of when the
Company files such financial statements, and in each of (i) through (iii)
meeting the requirements of Regulation S-X under the Securities Act. The
Administrative Agent hereby acknowledges that the Company’s public filing with
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, of any required financial statements satisfy the requirements
of this paragraph;

(e) all costs, fees, expenses (including, without limitation, legal fees and
expenses) and the fees contemplated by the Fee Letter, in each case, to the
extent invoiced to the Company at least two business days prior to the Closing
Date, shall have been paid (or substantially concurrently with the funding of
the Loans shall be paid or netted therefrom) on or prior to the Closing Date, in
each case, to the extent required by the Loan Documents to be paid on or prior
to the Closing Date;

(f) the Administrative Agent shall have received a written opinion of Jones Day,
or other counsel reasonably acceptable to the Administrative Agent, addressed to
the Administrative Agent and the Lenders, in the form of Exhibit D;

(g) the Administrative Agent shall have received (in each case dated as of the
Closing Date) (i) an officer’s certificate from the Company that there has been
no change to the matters previously certified pursuant to Sections
4.01(a)(ii)(x), (iii) and (iv) (or otherwise providing updates to such
certifications) and that the conditions precedent contained in Sections 4.02(b)
and (j) have been satisfied as of the Closing Date, (ii) a certificate of good
standing with respect to the Company, certified on or within ten Business Days
prior to the Effective Date by the Secretary of State of Delaware and (iii) a
Solvency Certificate from the chief financial officer or treasurer of the
Company substantially in the form of Exhibit F hereto;

(h) the Administrative Agent shall have received a Loan Notice, issued in
accordance with Section 2.02;

(i) the Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information regarding the
Company required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent reasonably requested by the Administrative Agent
of the Company in writing at least 10 Business Days prior to the Closing Date;

(j) at the time of and upon giving effect to the borrowing and application of
the Loans on the Closing Date, (i) the Pinnacle Acquisition Representations and
the Specified Representations shall be true and correct (except to the extent
already qualified by materiality or material adverse effect) in all material
respects and (ii) there shall not exist any Event of Default pursuant to
Section 8.01(b) (solely with respect to non-payment of fees), Section 8.01(c)
(solely to the extent that the maturity of the relevant Indebtedness has been
accelerated), Section 8.01(e) (solely with respect to compliance with Sections
7.03 and 7.04), Section 8.01(g), Section 8.01(h), Section 8.01(i),
Section 8.01(j) or Section 8.01(k).

 

41



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder unless the Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Lenders and the Administrative Agent
as of the Effective Date (other than with respect to Section 5.16) and as of the
Closing Date that:

5.01 Corporate Existence and Standing. Each of the Company and the Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation with all requisite
authority to conduct its business, in each case in each jurisdiction in which
the failure to obtain the necessary authority could reasonably be expected to
materially adversely affect the consolidated condition or operations of the
Company or the ability of the Company to perform the Obligations.

5.02 Authorization and Validity. The execution, delivery and performance by the
Company of the Loan Documents have been duly authorized by proper corporate
proceedings and the Loan Documents, when executed and delivered, will constitute
valid, legal, binding and enforceable obligations of the Company.

5.03 Compliance with Laws and Contracts. Neither the execution and delivery by
the Company of the Loan Documents, the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate: (a) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any Material Subsidiary, (b) its articles or
certificates of incorporation or by-laws or (c) the provisions of any indenture,
instrument or agreement in a principal amount of at least $75,000,000, or where
aggregate payments due thereunder or amounts received thereunder equal at least
$75,000,000 to which the Company or any Material Subsidiary is a party or result
in the creation or imposition of any Lien pursuant to the terms of any such
indenture, instrument or agreement, and, immediately after giving effect to the
execution and delivery of this Agreement and each of the Loan Documents, there
will not exist any default (or event which, with notice or lapse of time, would
be a default) under any such indenture, instrument or agreement as a result of
such execution and delivery.

5.04 Financial Statements.

(a) Audited. The May 28, 2017 consolidated financial statements of the Company
heretofore delivered to the Administrative Agent were prepared in accordance
with Generally Accepted Accounting Principles in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.

 

42



--------------------------------------------------------------------------------

(b) No Material Adverse Change. No material adverse change in the consolidated
financial position or results of operations of the Company and its Subsidiaries
as shown on said May 28, 2017 financial statements has occurred from the date
thereof to and including the date of this Agreement.

5.05 Taxes. The Company and the Material Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any Material Subsidiary, except (a) such
taxes, if any, as are being contested in good faith and as to which reserves
have been provided in accordance with Generally Accepted Accounting Principles,
or (b) to the extent that the failure to do so could not reasonably be expected
to materially adversely affect the consolidated condition or operations of the
Company and its Subsidiaries or the ability of the Company to perform the
Obligations.

5.06 Litigation. As of the date of this Agreement, there is no litigation or
proceeding pending or, to the knowledge of any of the Company’s executive
officers, threatened in writing, against the Company or any Material Subsidiary
which could reasonably be expected to materially adversely affect the
consolidated financial position or results of operations of the Company and its
Subsidiaries or the ability of the Company to perform the Obligations that has
not been publicly disclosed as of the date of this Agreement.

5.07 Employee Retirement Income Security Act of 1974. As of the date hereof,
neither the Company nor any Material Subsidiary has failed to satisfy the
minimum funding standard within the meaning of Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, or has incurred any material
liability (which has become due but which has not been paid) to the Pension
Benefit Guaranty Corporation established under such Act (or any successor
thereto under such Act) in connection with any employee benefit plan established
or maintained by the Company or any Material Subsidiary.

5.08 Defaults. No Default has occurred and is continuing.

5.09 Accuracy of Information. As of the date of this Agreement and the Closing
Date, no written information, exhibit or report furnished by the Company or any
Material Subsidiary to the Administrative Agent or to the Lenders in respect of
the Transactions, taken as a whole, contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which made, in each case after giving effect to all supplements thereto and
updates thereof; provided that with respect to (i) the Acquired Business, such
representation is made solely to the Company’s knowledge and (ii) projections
and other forward-looking materials and information of a general economic or
industry-specific nature, the Company represents only that such information was
prepared in good faith based upon assumptions and estimates believed to be
reasonable at the time of delivery by the Company thereof.

 

43



--------------------------------------------------------------------------------

5.10 Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board).

5.11 Legal Authority. No approval, authorization, consent, adjudication or order
of any Governmental Authority, which has not been obtained by the Company is
required to be obtained by the Company in connection with the execution and
delivery of the Loan Documents, the borrowing under the Agreement or in
connection with the performance by the Company of its obligations under the Loan
Documents.

5.12 Investment Company Status. The Company is not an “investment company” as
defined in, or subject to regulation as such under, the Investment Company Act
of 1940.

5.13 Status as an EEA Financial Institution. The Company is not an EEA Financial
Institution.

5.14 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, employee, agent, Affiliate or
representative thereof (in any such person’s capacity as such), is an individual
or entity that is, or is owned or controlled by any individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction in violation of Sanctions. The Company
and its Subsidiaries and, to the knowledge of the Company, their respective
officers, employees and directors (in any such person’s capacity as such), are
in compliance with applicable Sanctions in all material respects.

5.15 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
applicable anti-corruption legislation in other jurisdictions in which they
operate (“Anti-Corruption Laws”) and have instituted and maintained policies and
procedures intended to promote and achieve compliance with such laws.

5.16 Solvency. The Company and its Subsidiaries are, as of the Closing Date,
after giving effect to the Transactions, on a consolidated basis, Solvent.

5.17 Use of Proceeds. The proceeds of each Loan will not be used (i) in
violation of the provisions of Regulation U, (ii) by the Company directly or, to
its knowledge indirectly, in violation of the PATRIOT Act or (iii) in breach of
Sections 7.05 or 7.06.

ARTICLE VI.

AFFIRMATIVE COVENANTS.

6.01 Financial Statements, Reports, Returns and Other Financial Data. The
Company covenants that, so long as Lender shall have any Commitment or Loan
outstanding, the Company will deliver to the Administrative Agent (who will make
such documents available to each Lender) the following:

 

44



--------------------------------------------------------------------------------

(a) Quarterly Financial Statements. Within 60 days after the end of each of the
first three quarterly accounting periods of the Company’s fiscal year,
(i) quarterly consolidated statements of earnings and cash flow of the Company
and its Subsidiaries, and (ii) quarterly consolidated balance sheets of the
Company and its Subsidiaries, setting forth in each case in comparative form
consolidated figures for the corresponding period in the preceding fiscal year,
all in accordance with Generally Accepted Accounting Principles (except that
footnote disclosures required by Generally Accepted Accounting Principles may be
omitted and that the statement of stockholders’ equity will be omitted and
subject to audit and changes resulting from year-end adjustment) all in the form
submitted by the Company to its shareholders.

(b) Annual Financial Statements. Within 90 days after the end of the Company’s
fiscal year (i) annual consolidated statements of earnings, stockholders’ equity
and cash flow of the Company and its Subsidiaries for such year, and (ii) annual
consolidated balance sheets of the Company and its Subsidiaries, setting forth
in each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in accordance with Generally Accepted Accounting
Principles and certified by independent certified public accountants of
recognized national standing selected by the Company and all in a form submitted
by the Company to its shareholders.

(c) Stockholder and Governmental Reports. Promptly upon transmission thereof,
copies of all such financial statements, proxy statements, notices and reports
as it shall send to its stockholders and of all registration statements (without
exhibits) and all reports which it files with the Securities and Exchange
Commission or any governmental body or agency succeeding to the functions of the
Securities and Exchange Commission.

Notwithstanding the foregoing or anything to the contrary set forth herein, the
Company shall be deemed to have delivered the items described in Sections
6.01(a), (b) and (c) to the Administrative Agent if the applicable item has been
filed with the Securities and Exchange Commission or other applicable
governmental authority and is freely and readily available without charge to the
Administrative Agent on the website of the Securities and Exchange Commission or
such other applicable governmental authority, or such item has been made freely
and readily available without charge to the Administrative Agent on the
Company’s website www.conagrabrands.com, and the delivery date therefor shall be
deemed to be the first day on which the applicable item is available to the
Administrative Agent on one of such web pages.

The Company hereby acknowledges that (a) the Administrative Agent may, but shall
not be obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks, Syndtrak, ClearPar,
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Company or its Affiliates, or the securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page

 

45



--------------------------------------------------------------------------------

thereof; (x) by marking Company Materials “PUBLIC,” the Company shall be deemed
to have authorized the Administrative Agent and the Lenders to treat such
Company Materials as not containing any material non-public information with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Company
Materials constitute confidential information, they shall be treated as set
forth in Section 10.07); (y) all Company Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.02 Officer’s Certificate. Together with each delivery of financial statements
required by Section 6.01(a) and (b) above, the Company will deliver to the
Administrative Agent for distribution to each of the Lenders an Officer’s
Certificate setting forth the calculations necessary to determine compliance
with Sections 7.01 and 7.02 of this Agreement and stating that there exists no
Default or, if any such Default exists, specifying the nature thereof and what
action the Company has taken or proposes to take with respect thereto. The
Company also covenants that forthwith upon any Authorized Officer obtaining
knowledge of a Default under this Agreement, it will deliver to the
Administrative Agent an Officer’s Certificate specifying the nature thereof and
what action the Company has taken or proposes to take with respect thereto.
Where the financial statements required by Section 6.01(a) or (b) above are
necessary to determine whether all covenants herein have been complied with, or
whether an Event of Default has occurred, the most recent financial statements
referred to in Section 6.01(a) or (b) above shall be used to make such
determination.

6.03 Sale and Lease-Back. If a “Sale and Lease-Back Transaction” (as defined in
Section 3.7 of the Indenture) occurs that (i) results in net proceeds to the
Company or a Subsidiary in excess of $50,000,000, and (ii) requires the
retirement by the Company of debt pursuant to Section 3.7(c) of the Indenture,
then the Company shall, within 90 days following the effective date of such Sale
and Lease-Back Transaction, offer to the Lenders to use the net proceeds of such
Sale and Lease-Back Transaction to prepay, without premium, an amount of the
principal amount of the Loans of the Lenders (on a ratable basis). Such amount
shall be based on a fraction, the numerator of which would be the principal
amount of Loans then outstanding and the denominator of which would be the
principal amount outstanding of all funded debt for which the Company is
required by the terms thereof to make similar offers. Such offer would be
terminated if not accepted in writing within 5 Business Days following the date
of such offer. For purposes of this Section, the applicable provisions of the
Indenture shall be deemed incorporated herein mutatis mutandis without the
effect of any amendment, waiver or termination of the Indenture.

 

46



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS.

The Company covenants, so long as any Lender shall have any Commitment or Loan
outstanding, as follows:

7.01 Interest Coverage Ratio. The Company will maintain as of the end of each of
its fiscal quarters a ratio of Consolidated EBITDA to Consolidated Interest
Expense of not less than 3.00:1.00 on a four quarter rolling basis.

7.02 Debt to EBITDA Ratio. The Company will maintain as of the end of each of
its fiscal quarters a ratio of Consolidated Funded Debt to Consolidated EBITDA
of not greater than 3.75:1.00 on a four quarter rolling basis, provided that
such maximum ratio shall be increased:

(a) on the Closing Date, for each period specified below to the maximum ratio
set forth below opposite such period:

 

Period

   Maximum Ratio  

From the Closing Date until and including the 1st quarter of the Company’s
fiscal year ending 2020

     5.875:1.00  

For the 2nd quarter of the Company’s fiscal year ending 2020

     5.50:1.00  

From the 3rd quarter of the Company’s fiscal year ending 2020 until and
including the 1st quarter of the Company’s fiscal year ending 2021

     5.25:1.00  

From the 2nd quarter of the Company’s fiscal year ending 2021 until and
including the 1st quarter of the Company’s fiscal year ending 2022

     4.75:1.00  

From the 2nd quarter of the Company’s fiscal year ending 2022 until and
including the 1st quarter of the Company’s fiscal year ending 2023

     4.25:1.00  

Subject to clause (b) below, from the 2nd quarter of the Company’s fiscal year
ending 2023 and thereafter

     3.75:1.00  

(b) on the closing date of any other Material Acquisition, to 4.00:1.00 for four
consecutive fiscal quarters ending following such closing date and notice to the
Administrative Agent of such Material Acquisition and related increase, and
thereafter, 3.75.1.00; provided however there shall be at least two fiscal
quarters at 3.75:1.00 prior to any increase pursuant to this clause (b).

 

47



--------------------------------------------------------------------------------

7.03 Consolidation, Merger, Sale or Conveyance. The Company will not merge or
consolidate with any other corporation or sell or convey (including by way of
lease) all or substantially all of its assets to any Person, unless (i) the
Company shall be the continuing corporation or the successor corporation and
(ii) immediately after such merger or consolidation, or such sale or conveyance,
no Default shall exist and be continuing.

7.04 Liens. The Company will perform, comply with and observe for the benefit of
the Lenders its agreements in Section 3.6 of the Indenture. For purposes hereof,
the provisions of said Section 3.6 of the Indenture, together with related
definitions and ancillary provisions, are hereby incorporated herein by
reference, mutatis mutandis, and shall be deemed to continue in effect for the
benefit of the Lenders (as if they held Securities under the Indenture) as in
effect on the date hereof, whether or not said provisions otherwise remain in
effect or are modified or terminated; provided that for purposes of this
incorporation by reference, each reference in said Section to “Securities” shall
be deemed to include the Notes issued hereunder, and if the Company is required
by said Section 3.6 to equally and ratably secure the Securities, the Company
shall cause the Notes and the Obligations to be secured by Liens equally and
ratably with the Securities (without implying in any way that the Notes are
securities for purposes of state or federal securities laws) and any and all
other obligations and indebtedness secured by such Liens.

7.05 Sanctions. The Company will not directly or indirectly, use the proceeds of
any Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions and
which funding or usage would violate applicable Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of applicable Sanctions.

7.06 Anti-Corruption Laws. The Company will not directly or, to its knowledge
indirectly, use the proceeds of any Loan for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES.

8.01 Events of Default. For purposes of this Agreement, each of the following
events shall be Events of Default:

(a) Failure to Pay Principal. The Company defaults in the payment of any
principal of any Loan when the same shall become due, either by the terms
thereof or otherwise as herein provided.

(b) Failure to Pay Interest and Fees. The Company defaults in the payment of any
interest on any Loan or any fees hereunder for more than five Business Days
after the date due.

 

48



--------------------------------------------------------------------------------

(c) Default Under Other Obligations. The Company or any Subsidiary defaults
under any agreement or indenture pursuant to which the Company or any Subsidiary
has borrowed more than $75,000,000 in principal amount (or has sold notes the
aggregate principal amount of which exceeds $75,000,000) and such default has
not been cured within any period of grace provided with respect thereto,
provided, however, the Company may exclude from the operation of this
Section 8.01(c) one or more Subsidiaries so long as the Company’s equity
investment in such excluded Subsidiaries is less than 20% of the Company’s
consolidated assets.

(d) Breach of Representation. Any representation or warranty made by the Company
herein or in any writing furnished pursuant to this Agreement shall be false in
any material respect on the date as of which it was made.

(e) Failure to Perform Negative Covenants. The Company defaults in the
performance or observance of any agreement contained in Section 7.

(f) Failure to Perform Other Terms and Conditions. The Company defaults in the
performance or observance of any other agreement, covenant, term or condition
contained herein and such default shall not have been remedied within 30 days
after written notice thereof shall have been received by the Company from any of
the Lenders.

(g) Assignment For Benefit of Creditors and Insolvency. The Company or any
Material Subsidiary makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due, or is unable
generally to pay its debts or is adjudicated bankrupt or insolvent.

(h) Order for Relief. Any order for relief, judgment or decree is entered in any
proceeding described in Section 8.01(i) in respect of the Company or any
Material Subsidiary.

(i) Voluntary Receiver or Bankruptcy. The Company or any Material Subsidiary
petitions or applies to any tribunal for the appointment of a trustee, receiver
or liquidator of the Company or any Material Subsidiary, or of any substantial
part of the assets of the Company or any Material Subsidiary, or commences any
proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Material Subsidiary) relating to the Company or any Material
Subsidiary under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or law of any jurisdiction, whether now or
hereafter in effect.

(j) Involuntary Receiver or Bankruptcy. Any petition or application described in
Section 8.01(i) is filed, or any proceedings described in Section 8.01(i) are
commenced, against the Company or any Material Subsidiary, and the Company or
any Material Subsidiary by any act indicates its approval thereof, consent
thereto, or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver or liquidator, or approving the petition
in any such proceedings, and such order, judgment or decree remains in effect
and unstayed for more than 60 consecutive days.

(k) Involuntary Order for Relief. Any order for relief, judgment or decree is
entered in any proceedings against the Company or any Material Subsidiary
decreeing the dissolution, winding-up or liquidation of the Company or any
Material Subsidiary and such order, judgment or decree is unstayed and in effect
for more than 60 consecutive days.

 

49



--------------------------------------------------------------------------------

(l) Unsatisfied Judgment. A final judgment or judgments for the payment of money
aggregating in excess of $75,000,000 (excluding amounts covered by insurance to
the extent the relevant insurer has not denied coverage thereof) is or are
outstanding against the Company or any Material Subsidiary and any one of such
judgments has been outstanding for more than 30 days from the date of its entry
and has not been discharged in full or stayed.

8.02 Rights and Duties After Default. If any Event of Default occurs and is
continuing, then, (a) at any time prior to the Closing Date in the case of an
Event of Default pursuant to Section 8.01(b) (solely with respect to the payment
of fees), if the Required Lenders so elect (which election shall be held in a
manner determined by the Administrative Agent and communicated by the
Administrative Agent to the Lenders), the Lenders’ Commitments to make Loans
under this Agreement shall terminate; and (b) at any time following the making
of Loans on the Closing Date, in the case of any Event of Default, if the
Required Lenders so elect (which election shall be held in a manner determined
by the Administrative Agent and communicated by the Administrative Agent to the
Lenders), the Loans and all interest and other amounts payable under this
Agreement or the Notes shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; provided, however, that upon the occurrence of an Event of
Default under Section 8.01(g), (h), (i), (j) or (k), the Commitments shall
automatically terminate and the Loans and all interest and other amounts payable
under the Agreement or the Notes shall automatically become immediately due and
payable without declaration or notice to the Company.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, to the Company or as otherwise required by Law.

 

50



--------------------------------------------------------------------------------

ARTICLE IX.

THE AGENTS.

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Company shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any such action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

51



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) in accordance with the terms hereof with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own bad faith, gross negligence, willful
misconduct or material breach of this Agreement or any other Loan Document as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance by any other Person of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

52



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Company at all times other than during the
existence of a Specified Event of Default (which consent shall not be
unreasonably withheld, conditioned or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company at all times other than during the existence of a Specified Event of
Default (which consent shall not be unreasonably withheld, conditioned or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as

 

53



--------------------------------------------------------------------------------

provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) holding any cash collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 Arrangers, Syndication Agent and Documentation Agents. None of the Lenders
identified in this Agreement as an Arranger, Syndication Agent or Documentation
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgements with respect to the applicable Lenders in their capacity as an
Arranger, Syndication Agent or Documentation Agent as it makes with respect to
the Administrative Agent in this Agreement.

9.09 ERISA. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

54



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that:

(i) none of the Administrative Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

55



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS.

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Agency Fee Letter), and no consent to
any departure by the Company therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Company and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default is not considered an extension or
increase in Commitments of any Lender);

 

56



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the penultimate proviso to this
Section 10.01) any other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate;

(d) change Section 8.03 or any other provision hereof in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby; or

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(f) change any provision of Section 2.04 or any other provision hereof in a
manner that would alter the allocation of Commitment reductions between Classes
of Commitments without the written consent of the Required Lenders with respect
to each Class of such Commitment;

(g) change any provision hereof in a manner that would affect Lenders in one
Class differently than the Lenders in another Class without the written consent
of the Required Lenders with respect to the Class that is adversely affected,

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
provided, further, the Administrative Agent may, with the consent of the Company
only, amend, modify or supplement this Agreement and any related documents
executed by the Company to cure any ambiguity, omission, defect or
inconsistency, in each case, of a technical or immaterial nature so long as
(x) such amendment, modification or supplement does not directly adversely
affect any right of any Agent or Lender, and (y) the Required Lenders shall not
have objected in writing within five (5) Business Days of such amendment.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

57



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent or Bank of America (including in
its capacity as a Lender), to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

58



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Company Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party or such Agent Party’s
material breach of its obligations hereunder; provided, however, that in no
event shall any Agent Party have any liability to the Company, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic notices and Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or

 

59



--------------------------------------------------------------------------------

followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of, or material breach of this Agreement or any
other Loan Document by, the Administrative Agent, such Lender or such Related
Party. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall reimburse the Administrative Agent and
the Lenders for any and all reasonable documented (in reasonable detail)
out-of-pocket expenses paid or incurred by the Administrative Agent or the
Lenders in connection with the collection and enforcement (in the case of legal
fees and expenses, limited to the reasonable and invoiced attorney’s fees for a
single counsel in each relevant jurisdiction for the Administrative Agent and,
solely in the case of any conflict of interest, one additional counsel for all
the Lenders other than the Administrative Agent) of the Loan Documents.

 

60



--------------------------------------------------------------------------------

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (in the case of legal
fees and expenses, limited to the reasonable documented (in reasonable detail)
fees, disbursements and other charges of a single external counsel to all
Indemnitees taken as a whole and if reasonably necessary, a single local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction (which may be
a single local counsel acting in multiple jurisdictions) (and, solely in the
case of any conflict of interest, one additional external counsel in each
relevant jurisdiction for all such persons taken as a whole)) by any Indemnitee
or asserted against any Indemnitee by any Person (including the Company) other
than such Indemnitee and its Related Parties to the extent arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from such Indemnified Party’s bad faith, gross
negligence, willful misconduct or material breach of its obligations under this
Agreement or (y) arise out of any investigation, litigation or proceeding that
does not involve an act or omission by the Company and arise solely from a
dispute among Indemnitees (except when and to the extent that one of the parties
to such dispute was acting in its capacity as an agent, arranger, bookrunner or
other agency capacity and, in such case, excepting only such party). Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Exposures of all Lenders at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the

 

61



--------------------------------------------------------------------------------

case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
the foregoing shall not relieve the Company of any indemnification obligation
with respect to claims by third parties. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of, or material breach of this Agreement by, such Indemnitee
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written (in reasonable detail) demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent permitted by applicable law and to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

62



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to Class of the Loans or
Commitment assigned;

 

63



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to an assignment if it has not objected
thereto in writing within ten Business Days after notice thereof to it as
required by Section 10.02; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or assignee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s controlled Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural Person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05, and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Company (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

64



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s controlled Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e), it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation),
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.12 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the

 

65



--------------------------------------------------------------------------------

provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to hold any information which it may
receive from the Company or its representatives pursuant to this Agreement in
confidence, except for disclosure as required (i) to its Affiliates and to other
Lenders and their respective Affiliates (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ii) to legal
counsel, accountants, and other professional advisors to such Person (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (iii) to regulatory officials having jurisdiction
over such Person to the extent requested thereby, (iv) to any Person as required
by law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding to which such Lender is a party, (vi) to such Lender’s direct
or indirect contractual counterparties in swap agreements relating to the
Company or its obligations or to legal counsel, accountants and other
professional advisors to such counterparties; provided that each counterparty
agrees to be bound by the confidentiality provisions of this Section 10.07,
(vii) to rating agencies if requested or required by such agencies in connection
with a rating relating to the transactions evidenced hereby, (viii) to any
Person with the consent of the Company, (ix) to any credit insurance provider
relating to the Company and its Obligations under this Agreement, provided that
such credit insurance provider agrees to be bound (with the Company an express
third party beneficiary) by the confidentiality provisions of this
Section 10.07, (x) to self-regulatory officials having authority over such
Person to the

 

66



--------------------------------------------------------------------------------

extent requested thereby, and (xi) to the extent such information becomes
publicly available other than as a result of a breach of this Section 10.07. The
Company authorizes each Lender to disclose to any assignee or participant
described in Section 10.06 or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Company and its Subsidiaries; provided that each
Transferee and prospective Transferee agrees to be bound (with the Company an
express third party beneficiary) by the confidentiality provisions of this
Section 10.07.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If the Company becomes insolvent, however evidenced, or
any Event of Default occurs, the Company agrees to recognize, honor and comply
with the right of setoff that each Lender and each of its Affiliates may have
under any applicable law and each Lender with a Loan agrees that any assets of
the Company available to such Lender or such Affiliate for setoff shall be
shared with all the Lenders with an outstanding Loan so that each such Lender
receives for offset a share of such assets equal to the proportion that such
Lender’s Loans bear to the sum of all the then outstanding Loans; provided, that
if any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.14 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff..
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
if any, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

67



--------------------------------------------------------------------------------

10.10 Survival of Representations and Warranties. All representations and
warranties of the Company contained in this Agreement shall survive delivery of
the Notes, if any, and the making of the Loans herein contemplated.

10.11 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.12 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of 3.06, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Company (in the case of all
other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

 

68



--------------------------------------------------------------------------------

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans
pursuant to this Section 10.12 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PROVIDED,
THAT (I) THE INTERPRETATION OF THE DEFINITION OF ACQUIRED BUSINESS MATERIAL
ADVERSE EFFECT AND WHETHER OR NOT AN ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT
HAS OCCURRED, (II) THE DETERMINATION OF THE ACCURACY OF ANY ACQUISITION
REPRESENTATIONS AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE COMPANY OR
ITS AFFILIATES HAVE THE RIGHT TO TERMINATE THEIR RESPECTIVE OBLIGATION TO
CONSUMMATE THE PINNACLE ACQUISITION UNDER THE PINNACLE ACQUISITION AGREEMENT, OR
TO DECLINE TO CONSUMMATE THE ACQUISITION PURSUANT TO THE PINNACLE ACQUISITION
AGREEMENT AND (III) THE DETERMINATION OF WHETHER THE PINNACLE ACQUISITION HAS
BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE PINNACLE ACQUISITION
AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
SOLELY IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY OTHER STATE.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR

 

69



--------------------------------------------------------------------------------

PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its controlled Affiliates’
understanding, that: (i) (A) the services regarding this Agreement provided by
each Agent and the Lenders are arm’s-length commercial transactions between the
Company, on the one hand, and each Agent and the Lenders, on the other hand,
(B) the Company has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated

 

70



--------------------------------------------------------------------------------

hereby and by the other Loan Documents; (ii) (A) each Agent and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person, in connection herewith and (B) no Agent nor any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each Agent and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
no Agent nor any Lender has any obligation to disclose any of such interests to
the Company or any of its Affiliates. The Company hereby agrees that it will not
claim that any of any Agent, any Lender and their respective Affiliates has
rendered advisory services of any nature or respect or owes a fiduciary duty or
similar duty to it in connection with any aspect of any transaction contemplated
hereby.

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.17 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.18 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Company in an amount in violation of any limitation or prohibition provided by
any applicable statute or regulation.

 

71



--------------------------------------------------------------------------------

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

The remainder of this page is intentionally blank.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CONAGRA BRANDS, INC.,

as the Company

By:  

/s/ Johan Nystedt

  Name: Johan Nystedt   Title: Vice President, Treasurer and Chief Risk Officer

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
            Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

  Name: Bridgett J. Manduk Mowry   Title: Vice President BANK OF AMERICA, N.A.,
as a Lender By:  

/s/ J. Casey Cosgrove

  Name: J. Casey Cosgrove   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as Lender By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as Lender By:  

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Ryan Zimmerman

  Name: Ryan Zimmerman   Title: Vice President

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Fik Durmus

  Name: Fik Durmus   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:  

/s/ Sangeeta Shah

  Name: Sangeeta Shah   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:  

/s/ Brigitte M Sinclair

  Name: Brigitte M Sinclair   Title: Vice President

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

Bank of the West, as Lender By:  

/s/ Ole Koppang

  Name: Ole Koppang   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Lender By:  

/s/ Jeff Bliss

  Name: Jeff Bliss   Title: Executive Director By:  

/s/ Timothy J. Devane

  Name: Timothy J. Devane   Title: Executive Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ John Flores

  Name: John Flores   Title: Authorized Signatory

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ J. Haynes Gentry III

  Name: J. Haynes Gentry III   Title: Director

 

Signature Page to Term Loan Agreement

Conagra Brands, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

LENDER

   3-YEAR
TRANCHE
COMMITMENT      3-YEAR
APLICABLE
PERCENTAGE     5-YEAR
TRANCHE
COMMITMENT      5-YEAR
APPLICABLE
PERCENTAGE  

Goldman Sachs Bank USA

   $ 81,250,000.00        12.500000000 %    $ 81,250,000.00        12.500000000
% 

Bank of America, N.A.

   $ 81,250,000.00        12.500000000 %    $ 81,250,000.00        12.500000000
% 

JPMorgan Chase Bank, N.A.

   $ 81,250,000.00        12.500000000 %    $ 81,250,000.00        12.500000000
% 

Mizuho Bank, Ltd.

   $ 81,250,000.00        12.500000000 %    $ 81,250,000.00        12.500000000
% 

MUFG Bank, Ltd.

   $ 55,250,000.00        8.500000000 %    $ 55,250,000.00        8.500000000 % 

Wells Fargo Bank, N.A.

   $ 55,250,000.00        8.500000000 %    $ 55,250,000.00        8.500000000 % 

HSBC Bank USA, N.A.

   $ 35,425,000.00        5.450000000 %    $ 35,425,000.00        5.450000000 % 

Barclays Bank PLC

   $ 35,425,000.00        5.450000000 %    $ 35,425,000.00        5.450000000 % 

The Bank of Nova Scotia

   $ 35,425,000.00        5.450000000 %    $ 35,425,000.00        5.450000000 % 

U.S. Bank National Association

   $ 35,425,000.00        5.450000000 %    $ 35,425,000.00        5.450000000 % 

Bank of the West

   $ 18,200,000.00        2.800000000 %    $ 18,200,000.00        2.800000000 % 

Cooperatieve Rabobank U.A., New York Branch

   $ 18,200,000.00        2.800000000 %    $ 18,200,000.00        2.800000000 % 

Royal Bank of Canada

   $ 18,200,000.00        2.800000000 %    $ 18,200,000.00        2.800000000 % 

SunTrust Bank

   $ 18,200,000.00        2.800000000 %    $ 18,200,000.00        2.800000000 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL COMMITMENTS

   $ 650,000,000.00        100.000000000 %    $ 650,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

 

Sch. 1



--------------------------------------------------------------------------------

SCHEDULE 2

Pricing Grid

 

Debt Ratings

(Moody’s/S&P)

   Applicable Margin    Commitment Fee Rate    3-Year Tranche Loans   
5-Year Tranche Loans       Base Rate
Loans    Eurodollar Rate
Loans    Base Rate
Loans    Eurodollar Rate
Loans   

Level 1: ³ A3/A-

   0 bps    100.0 bps    12.5 bps    112.5 bps    9.0 bps

Level 2: Baa1/BBB+

   12.5 bps    112.5bps    25.0 bps    125.0 bps    10.0 bps

Level 3: Baa2/BBB

   25.0 bps    125.0 bps    37.5 bps    137.5 bps    12.5 bps

Level 4: Baa3/BBB-

   37.5 bps    137.5 bps    50.0 bps    150.0 bps    17.5 bps

Level 5: < Ba1/BB+

   62.5 bps    162.5 bps    75.0 bps    175.0 bps    25.0 bps

As used herein:

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Company’s
non-credit enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
Level, then the Level for the higher of such Debt Ratings shall apply (with the
Debt Rating for Level 1 being the highest and the Debt Rating for Level 5 being
the lowest); (b) if there is a split in Debt Ratings of more than one Level,
then the Level that is one level lower than the Level of the higher Debt Rating
shall apply; (c) if Company has only one Debt Rating, the Level that is one
level lower than that of such Debt Rating shall apply; and (d) if Company does
not have any Debt Rating, Level 5 shall apply.

 

Sch. 2



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

Address:

222 Merchandise Mart Plaza, Suite 1300

Chicago, IL 60654

 

Attention:    Johan Nystedt, Vice President, Treasurer and Chief Risk Officer
Telephone No.:    E-mail Address:   

and

 

Attention:    Colleen Batcheler, Executive Vice President, General Counsel and
Corporate Secretary Telephone No.:    E-mail Address:   

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Loans):

Bank of America, N.A.

Building C

2380 Performance Drive

Mail Code: TX2-984-03-23

Richardson, TX, 75082

Attention: Arlene Minor

Telephone: 

Facsimile: 

Electronic Mail: 

Account No. (for Dollars):

Ref:

ABA#

 

Sch. 10.02



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

San Francisco, CA 94104

Attention: Bridgett J. Manduk Mowry

Telephone No.:

Fax No.:

E-mail Address:

 

Sch. 10.02



--------------------------------------------------------------------------------

EXHIBIT A

Note

 

$[                ]    July        , 2018

Conagra Brands, Inc., a Delaware corporation (“Company”), promises to pay to
[NAME OF LENDER] (“Lender”) or its registered assigns on or before the
applicable Maturity Date (as defined in the Agreement hereinafter referred to)
the principal sum of [                ] and 00/100 Dollars ($[                ])
of 3-Year Tranche Loans and the principal sum of [                ] and 00/100
Dollars ($[                ]) of 5-Year Tranche Loans or the unpaid principal
amount of such Loans made by the Lender to the Company pursuant to Section 2.1
of the Agreement, whichever is less, in immediately available funds at the
office of the Administrative Agent in Chicago, Illinois, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement.

The Lender shall, and is hereby authorized to, record on the Schedule of Loans,
Payments of Principal and Extension attached hereto, or to otherwise record in
accordance with customary practice, the date and amount of each Loan, the date
and amount of each principal payment and the date to which payment of this Note
has been extended, provided, however, that failure to do so shall not affect the
Company’s obligation to pay amounts due hereunder.

The Company expressly waives any presentment, demand, protest or notice in
connection with this Note now, or hereafter, required by applicable law.

This Note is one of the Notes issued pursuant to the provisions of the Term Loan
Agreement, dated as of July 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among the Company, Bank of America, N.A., individually and as
Administrative Agent, and the Lenders named therein, to which Agreement
reference is hereby made for a statement of the terms and conditions under which
this Note may be prepaid or its maturity date extended or accelerated.

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

CONAGRA BRANDS, INC. By:  

 

Name: Title:

 

A-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS, PAYMENTS OF PRINCIPAL AND EXTENSION

 

Date

   Amount
of Loan    Class of
Loan    Interest
Period/Rate    Amount of 
Principal 
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOAN NOTICE

Date:                     ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 11, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Conagra Brands, Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The Company hereby requests (select one):

☐ A Borrowing of Loans ☐ A conversion or continuation of Loans

1. On                                         
                                               (a Business Day).

2. In the amount of                                         
                        .

3. Comprised of                                         
                            .

[Class and Type of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of    months.

The Borrowing requested herein complies with the provisos to the first sentence
of Section 2.01 of the Agreement.

 

CONAGRA BRANDS, INC.

By:  

 

Name:  

 

Title:  

 

[CONAGRA BRANDS, INC.

By:  

 

Name:  

 

Title:  

]1

  

 

1  Second signatory is required if funds are to be wired to an account other
than the Company’s account at JPMorgan Chase Bank, Account No. xxxxxxx489.

 

B-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]]1 3.   
Company:    Conagra Brands, Inc. 4.    Administrative Agent:    Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

1  Select as/if applicable.

 

C-1 - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $1,300,000,000 Term Loan Agreement dated as of
July 11, 2018 among Conagra Brands, Inc., the Lenders party thereto, Bank of
America, N.A., as Administrative Agent, and the other agents party thereto 6.   
Assigned Interest:      

 

     Aggregate Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans2      $    $    %      $    $    %      $    $    %

Effective Date:          ,     20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

C-1 - 2



--------------------------------------------------------------------------------

Consented to and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:   [Consented to:]3 CONAGRA BRANDS, INC.

By:  

 

Name:   Title:  

 

 

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

C-1 - 3



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

C-1 - 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

C-1 - 5



--------------------------------------------------------------------------------

EXHIBIT C-2

Administrative Questionnaire

Attached

 

C-2 - 1



--------------------------------------------------------------------------------

EXHIBIT D

Opinion of Counsel

Attached

 

D - 1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Conagra Brands, Inc. (the “Company”), Bank of America, N.A.,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                                                         
  Title:                                     
                                      Date:              , 20[    ]

 

E-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Conagra Brands, Inc. (the “Company”), Bank of America, N.A.,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:                                                                         
  Title:                                     
                                      Date:              , 20[    ]

 

E-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Conagra Brands, Inc. (the “Company”), Bank of America, N.A.,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:                                                                         
  Title:                                     
                                      Date:              , 20[    ]

 

E-3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Conagra Brands, Inc. (the “Company”), Bank of America, N.A.,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:                                                                         
  Title:                                     
                                      Date:              , 20[    ]

 

E-4

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SOLVENCY CERTIFICATE

of

CONAGRA BRANDS, INC.

AND ITS SUBSIDIARIES

Pursuant to Section [•] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[treasurer] of Conagra Brands, Inc. (“Company”), and not individually, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of Company and its subsidiaries, on a
consolidated going concern basis, exceeds, on a consolidated basis, their debts
and liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured in the ordinary course of
business;

 

  c. Company and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and

 

  d. Company and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

F - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in such
undersigned’s capacity as [chief financial officer] [treasurer] of Company, on
behalf of Company, and not individually, as of the date first stated above.

 

CONAGRA BRANDS, INC.

By:  

 

Name:   Title:  

 

F - 2